State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    519963
________________________________

In the Matter of MARCUS
   TELESFORD,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Lahtinen, J.P., McCarthy, Rose and Devine, JJ.

                             __________


     Marcus Telesford, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      During a search of petitioner's cell, a correction officer
found handwritten material containing gang-related references.
As a result, petitioner was charged in a misbehavior report with
possessing gang-related material. Following a tier III
disciplinary hearing, he was found guilty of the charge. The
determination was later affirmed on administrative appeal and
this CPLR article 78 proceeding ensued.

     We confirm.   The misbehavior report, written documentation
                              -2-                  519963

that was recovered from petitioner's cell and hearing testimony
provide substantial evidence supporting the determination of
guilt (see Matter of Smith v Prack, 98 AD3d 780, 781 [2012];
Matter of Moore v Fischer, 76 AD3d 737, 737 [2010]). There is no
merit to petitioner's claim that the Hearing Officer erred in
failing to independently assess the reliability of certain
confidential information inasmuch as such information did not
constitute evidence upon which the determination was based (see
Matter of Horne v Fischer, 98 AD3d 788, 789 [2012]; Matter of
Daniel v Fischer, 86 AD3d 892, 892 [2011]). Rather, the
confidential information was the certification of the correction
officer trained in deciphering gang-related references, and we
find that his training and qualifications were adequately
established without further inquiry by the Hearing Officer. We
have considered petitioner's remaining claims, including his
challenge to the sufficiency of the videotape, and find them to
be unavailing.

     Lahtinen, J.P., McCarthy, Rose and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court